SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For The Quarterly Period Ended September 30, 2007 Commission File Number: 0-52589 ANCHOR FUNDING SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5456087 (State of jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 10801 Johnston Road suite 210 Charlotte, NC (Address of Principal Executive Offices) 28226 (Zip Code) (866) 789-3863 (Registrant's telephone number) Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of November 16, 2007, the registrant had a total of11,820,555 shares of Common Stock outstanding, excluding 1,342,500 outstanding shares of Series 1 Preferred Stock convertible into 6,712,500 shares of Common Stock. 1 ANCHOR FUNDING SERVICES, INC. Form 10-QSB Quarterly Report Table of Contents Page PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements Unaudited Consolidated Balance Sheet as of September 30, 2007 and Audited Consolidated Balance Sheet as of December 31, 2006 3 Unaudited Consolidated Statements of Operations for the Three and Nine months Ended September 30, 2007 and 2006 4 Unaudited Consolidated Statements of Stockholders’ Equity for the Nine Months Ended September 30, 2007 5 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and September 30, 2006 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Controls and Procedures 33 PART II. OTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 2. Changes in Securities 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submissions of Matters to a Vote of Security Holders 33 Item 5 Other Information 33 Item 6. Exhibits and Reports on Form 8-K 34 Signatures 35 2 PART I. FINANCIAL INFORMATION ANCHOR FUNDING SERVICES, INC. CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) (Audited) September 30, 2007 December 31, 2006 CURRENT ASSETS: Cash $ 4,259,913 $ 55,771 Retained interest in purchased accounts receivable 1,194,069 441,255 Earned but uncollected fee income 38,337 10,799 Due from financial institution 2,470 - Prepaid expenses and other 50,542 41,134 Total current assets 5,545,331 548,959 PROPERTY AND EQUIPMENT, net 78,815 4,010 SECURITY DEPOSITS 19,203 - $ 5,643,349 $ 552,969 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Due to financial institution $ - $ 44,683 Accounts payable 78,037 39,218 Due to related company - 21,472 Accrued payroll and related taxes 97,382 37,796 Accrued expenses 12,278 - Collected but unearned fee income 29,982 11,730 Dividends payable 269,169 - Total current liabilities 486,848 154,899 COMMITMENTS AND CONTINGENCIES MEMBERS' EQUITY - 391,800 PREFERRED STOCK 6,712,500 - COMMON STOCK 11,795 3,795 ADDITIONAL PAID IN CAPITAL (780,851 ) 4,580 ACCUMULATED DEFICIT (786,943 ) (2,105 ) 5,156,501 398,070 $ 5,643,349 $ 552,969 The accompanying notes to financial statements are an integral part of these statements. 3 ANCHOR FUNDING SERVICES, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the quarters ending September 30, For the nine months ending September 30, 2007 2006 2007 2006 FINANCE REVENUES $ 121,996 $ 109,862 $ 297,740 $ 519,335 INTEREST EXPENSE - financial institution (5,866 ) (14,760 ) (27,231 ) (120,564 ) INTEREST INCOME 56,823 - 154,352 - INTEREST EXPENSE, net - related parties - (20,758 ) - (53,229 ) NET FINANCE REVENUES 172,953 74,344 424,861 345,542 PROVISION FOR CREDIT LOSSES 22,000 - 22,000 - FINANCE REVENUES, NET OF INTEREST EXPENSE AND CREDIT LOSSES 150,953 74,344 402,861 345,542 OPERATING EXPENSES 380,074 48,078 939,530 152,954 NET INCOME (LOSS) BEFORE INCOME TAXES (229,121 ) 26,266 (536,669 ) 192,588 INCOME TAX (PROVISION) BENEFIT: Current - Deferred 4,000 - 21,000 - Total 4,000 - 21,000 - NET INCOME (LOSS) (225,121 ) 26,266 (515,669 ) 192,588 DEEMED DIVIDEND ON CONVERTIBLE PREFERRED STOCK (134,849 ) - (269,169 ) - NET INCOME (LOSS) ATTRIBUTABLE TO COMMON SHAREHOLDER $ (359,970 ) $ 26,266 $ (784,838 ) $ 192,588 NET INCOME (LOSS) ATTRIBUTABLE TO COMMON SHAREHOLDER, per share Basic $ (0.03 ) N/A $ (0.07 ) N/A Dilutive $ (0.03 ) N/A $ (0.07 ) N/A WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING Basic and dilutive 11,820,555 N/A 10,912,130 N/A The accompanying notes to financial statements are an integral part of these statements. 4 ANCHOR FUNDING SERVICES, INC. UNAUDITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the nine months ended September 30, 2007 Members' Preferred Common Additional Accumulated Equity Stock Stock Paid in Capital Deficit Balance, December 31, 2006 $ 391,800 $ 0 $ 3,795 $ 4,580 $ (2,105 ) To record the exchange of 8,000,000 common shares of BTHC XI, Inc. stock for 100,000 membership units of Anchor Funding Services, LLC (391,800 ) - 8,000 383,800 - To record issuance of 1,342,500 shares of convertible preferred stock and related costs of raising this capital - 6,712,500 - (1,209,383 ) - To record issuance of 1,970,000 in stock options - - - 40,152 - Preferred stock dividends - (269,169 ) Net loss for the nine months ended September 30, 2007 - (515,669 ) Balance, September 30, 2007 $ - $ 6,712,500 $ 11,795 $ (780,851 ) $ (786,943 ) The accompanying notes to financial statements are an integral part of these statements. 5 ANCHOR FUNDING SERVICES, INC. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: 2007 2006 Net income (loss): $ (515,669 ) $ 192,588 Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation and amortization 10,562 4,386 Provision for uncollectible accounts 22,000 - Compensation expense related to issuance of stock options 61,152 - Benefit for income taxes (21,000 ) - (Increase) decrease in retained interest in purchased accounts receivable (774,814 ) 298,884 (Increase) decrease in earned but uncollected fee income (27,538 ) 3,658 (Increase) decrease in prepaid expenses and other (9,408 ) 5,701 Increase in security deposits (19,203 ) - Increase in accounts payable 38,819 3,916 Increase (decrease) in collected but unearned fee income 18,252 (14,108 ) (Decrease) increase in due to related company (21,472 ) 213,474 Increase in accrued payroll and related taxes 59,586 7,342 Increase in accrued expenses 12,278 - Net cash (used in) provided by operating activities (1,166,455 ) 715,841 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (85,367 ) (1,329 ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments to financial institution, net (47,153 ) (753,422 ) Repayments on subordinated related party demand notes payable - (3,230 ) Proceeds from sale of preferred stock 6,712,500 - Payments made related to sale of preferred stock (1,209,383 ) - Net cash provided by (used in) financing activities 5,455,964 (756,652 ) INCREASE IN CASH 4,204,142 (42,140 ) CASH, beginning of period 55,771 30,240 CASH, end of period $ 4,259,913 $ (11,900 ) The accompanying notes to financial statements are an integral part of these statements. 6 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) The Consolidated Balance Sheet as of September 30, 2007, the Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006, the Consolidated Statement of Stockholders’ Equity as of September 30, 2007 and the Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 have been prepared by us without audit.In the opinion of Management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to present fairly in all material respects our financial position as of September 30, 2007, results of operations for the three and nine months ended September 30, 2007 and 2006, the Consolidated Statement of Stockholders’ Equity as of September 30, 2007 and the Consolidated Statements of Cash Flows for the three and nine months ended September 30, 2007 and 2006.The results of operations and cash flows for the three and/or nine months ended September 30, 2007 are not necessarily indicative of the results to be expected for the full year. This report should be read in conjunction with our Form 10-SB, as amended. 1.BACKGROUND AND DESCRIPTION OF BUSINESS: The consolidated financial statements include the accounts of BTHC XI, Inc. and its wholly owned subsidiary, Anchor Funding Services, LLC (“the Company”).In April of 2007, BTHC XI, Inc. changed its name to Anchor Funding Services, Inc.All significant intercompany balances and transactions have been eliminated in consolidation. BTHC XI, Inc. is a Delaware corporation.BTHC XI, Inc. has no operations; substantially all operations of the Company are the responsibility of Anchor Funding Services, LLC. Anchor Funding Services, LLC is a North Carolina limited liability company.Anchor Funding Services, LLC was formed for the purpose of providing factoring and back office services to businesses located throughout the United States of America. On January 31, 2007, BTHC XI, Inc acquired Anchor Funding Services, LLC by exchanging shares in BTHC XI, Inc. for all the outstanding membership units of Anchor Funding Services, LLC (See Note 8).Anchor Funding Services, LLC is considered the surviving entity therefore these financial statements include the accounts of BTHC XI, Inc. and Anchor Funding Services, LLC since January 1, 2007. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 7 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Revenue Recognition – The Company charges fees to its customers in one of two ways as follows: 1) Fixed Transaction Fee. Fixed transaction fees are a fixed percentage of the purchased invoice.This percentage does not change from the date the purchased invoice is funded until the date the purchased invoice is collected. 2) Variable Transaction Fee.Variable transaction fees are variable based on the length of time the purchased invoice is outstanding.As specified in its contract with the client, the Company charges variable increasing percentages of the purchased invoice as time elapses from the purchase date to the collection date. For both Fixed and Variable Transaction fees, the Company recognizes revenue by using one of two methods depending on the type of customer.For new customers the Company recognizes revenue using the cost recovery method.For established customers the Company recognizes revenue using the accrual method. Under the cost recovery method, all revenue is recognized upon collection of the entire amount of purchased accounts receivable. The Company considers new customers to be accounts whose initial funding has been within the last three months or less.Management believes it needs three months of history to reasonably estimate a customer’s collection period and accrued revenues.If three months of history has a limited number of transactions, the cost recovery method will continue to be used until a reasonable revenue estimate can be made based on additional history.Once the Company obtains sufficient historical experience, it will begin using the accrual method to recognize revenue. For established customers the Company uses the accrual method of accounting.The Company applies this method by multiplying the historical yield, for each customer, times the amount advanced on each purchased invoice outstanding for that customer, times the portion of a year that the advance is outstanding.The customers’ historical yield is based on the Company’s last six months of experience with the customer along with the Company’s experience in the customer’s industry, if applicable. The amounts recorded as revenue under the accrual method described above are estimates.As purchased invoices are collected, the Company records the appropriate adjustments to record the actual revenue earned on each purchased invoice. These adjustments from the estimated revenue to the actual revenue have not been material. Retained Interest in Purchased Accounts Receivable – Retained interest in purchased accounts receivable represents the gross amount of invoices purchased from factoring customers less amounts maintained in a reserve account.The Company purchases a customer’s accounts receivable and advances them a percentage of the invoice total.The difference between the purchase price and amount advanced is maintained in a reserve account.The reserve account is used to offset any potential losses the Company may have related to the purchased accounts receivable. 8 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) The Company’s factoring and security agreements with their customers include various recourse provisions requiring the customers to repurchase accounts receivable if certain conditions, as defined in the factoring and security agreement, are met. Senior management reviews the status of uncollected purchased accounts receivable monthly to determine if any are uncollectible.The Company has a security interest in the accounts receivable purchased and on a case-by-case basis, may have additional collateral.The Company files security interests in the property securing their advances.Access to this collateral is dependent upon the laws and regulations in each state where the security interest is filed.Additionally, the Company has varying types of personal guarantees from their factoring customers relating to the purchased accounts receivable. Management considered approximately $22,000 of their September 30, 2007 retained interest in purchased accounts receivable to be uncollectible.Management did not consider any of their December 31, 2006 retained interest in purchased accounts receivable to be uncollectible. Management believes the fair value of the retained interest in purchased accounts receivable approximates its recorded value because the majority of these invoices have been subsequently collected. Property and Equipment – Property and equipment, consisting furniture and fixtures and computers and software, are stated at cost.Depreciation is provided over the estimated useful lives of the depreciable assets using the straight-line method.Estimated useful lives range from 2 to 5 years. 9 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Advertising Costs – The Company charges advertising costs to expense as incurred.Total advertising costs were as follows: For the nine months ending September 30, 2007 2006 $ 151,700 $ 48,700 For the quarters ending September 30, 2007 2006 $ 64,800 $ 17,200 Earnings per Share – The Company computes net income per share in accordance with SFAS No. 128 “Earnings Per Share.”Basic net income per share is computed by dividing the net income for the period by the weighted average number of common shares outstanding during the period.The dilutive impact of convertible preferred stock, stock options and stock warrants were excluded since their impact would have been anti-dilutive.The dilutive effect of stock options and warrants is computed using the treasury stock method, which assumes the repurchase of common shares at the average market price. Stock Based Compensation until December 31, 2005 -In December 2004, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standard (“SFAS”) No. 123(R), “Accounting for Stock-Based Compensation.” SFAS No. 123(R) establishes standards for the accounting for transactions in which an entity exchanges its equity instruments for goods or services. This statement focuses primarily on accounting for transactions in which an entity obtains employee services in share-based payment transactions. SFAS No. 123(R) requires that the fair value of such equity instruments be recognized as an expense in the historical financial statements as services are performed. Prior to SFAS No. 123(R), only certain pro forma disclosures of fair value were required. The provisions of this statement were effective for the first interim reporting period that began after December 15, 2005. The Company adopted the provisions of SFAS No.123(R) in the first quarter of fiscal 2006. See Note 9 for the SFAS No. 123(R) impact on the operating results for the quarter and nine months ended September 30, 2007.The adoption of SFAS No. 123(R) had no impact on the Company’s operating results for the quarter and nine months ended September 30, 2006. Recent Accounting Pronouncements – In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements.” SFAS 157 provides enhanced guidance for using fair value to measure assets and liabilities.It clarifies the principle that fair value should be based on the assumptions market participants would use when pricing the asset or liability and establishes a fair value hierarchy that prioritizes the information used to develop those assumptions.SFAS 157 is effective for fiscal years beginning after November 15, 2007.The Company is currently evaluating the impact of SFAS 157 on its results of operations and financial condition. 10 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) In September 2006, the Securities and Exchange Commission (SEC) issued Staff Accounting Bulletin No. 108 (“SAB 108”), Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.SAB 108 provides additional guidance for the quantitative assessment of the materiality of uncorrected misstatements in current and prior years.The assessment for materiality should be based on the amount of the error relative to both the current year income statement and balance sheet.For misstatements originating in prior years that are deemed material to the current year financial statements, SAB 108 permits recording the effect of adopting this guidance as a cumulative effect adjustment to retained earnings.During the fourth quarter of 2006, the Company adopted SAB 108 and it did not have a significant impact on the Company’s financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115.SFAS 159 provides companies with an option to report selected financial assets and liabilities at estimated fair value.Most of the provisions of SFAS No. 159 are elective; however, the amendment to SFAS No. 115, Accounting for Certain Investments in Debt and Equity Securities, applies to all entities that own trading and available-for-sale securities.The fair value option created by SFAS No. 159 permits an entity to measure eligible items at fair value as of specified election dates.The fair value option (a) may generally be applied instrument by instrument, (b) is irrevocable unless a new election date occurs, and must be applied to the entire instrument and not to only a portion of the instrument. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007.Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes that choice in the first 120 days of the fiscal year, has not yet issued financial statements for any interim period of such year, and also elects to apply the provisions of SFAS No. 157.The Company is currently evaluating the impact of SFAS 157 on its results of operations and financial condition. In July 2006, FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes—an interpretation of SFAS No. 109” (“FIN 48”), which clarifies the accounting for uncertainty in tax positions.This Interpretation requires that the Company recognize in its consolidated financial statements, the impact of a tax position, if that position is more likely than not of being sustained on audit, based on the technical merits of the position.The provisions of FIN 48 became effective for the Company’s on January 1, 2007.The cumulative effect of this change in accounting principle will be recorded as an adjustment to opening retained earnings.The Company is currently evaluating the impact of adopting FIN 48. Fair Value of Financial Instruments – The carrying value of cash equivalents, retained interest in purchased accounts receivable, due from/to financial institution, accounts payable and accrued liabilities approximates their fair value. 11 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Cash and cash equivalents – Cash and cash equivalents consist primarily of highly liquid cash investment funds with original maturities of three months or less when acquired. Income Taxes – Effective January 31, 2007, the Company became a “C” corporation for income tax purposes.In a “C” corporation income taxes are provided for the tax effects of transactions reported in the financial statements plus deferred income taxes related to the differences between financial statement and taxable income. The primary difference between financial statement and taxable income for the Company are compensation costs related to the issuance of stock options and net operating loss carryforwards.The deferred tax asset represents the future tax return consequences of utilizing this net operating loss.Deferred tax assets are reduced by a valuation reserve, when management is uncertain if the net operating loss carryforwards will ever be utilized. Prior to January 31, 2007,Anchor Funding Services, LLC was treated as a partnership for Federal and state income tax purposes.Its earnings and losses were included in the personal tax returns of its members; therefore, no provision or benefit from income taxes has been included in those financial statements. 3.RETAINED INTEREST IN PURCHASED ACCOUNTS RECEIVABLE: Retained interest in purchased accounts receivable consists of the following: September 30, 2007 December 31, 2006 Purchased accounts receivable outstanding $ 1,502,539 $ 614,034 Reserve account (286,470 ) (172,779 ) Allowance for uncollectible invoices (22,000 ) - $ 1,194,069 $ 441,255 12 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Total accounts receivable purchased were as follows: For the nine months ending September 30, 2007 2006 $ 7,561,800 $ 9,298,600 For the quarters ending September 30, 2007 2006 $ 3,192,000 $ 1,877,900 Retained interest in purchased accounts receivable consists, excluding amounts recorded as uncollectible, of United States companies in the following industries: September 30, 2007 December 31, 2006 Staffing $ 671,108 $ 397,061 Transportation (369 ) (52,854 ) Publishing 10,155 45,971 Construction 14,961 26,591 Service 425,891 14,951 Other 94,323 9,535 $ 1,216,069 $ 441,255 13 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) 4.PROPERTY AND EQUIPMENT: Property and equipment consist of the following: Estimated Useful Lives September 30, 2007 December 31, 2006 Furniture and fixtures 2-5 yers $ 27,520 $ 1,235 Computers and software 3-7 years 74,613 15,531 102,133 16,766 Less accumulated depreciation (23,318 ) (12,756 ) $ 78,815 $ 4,010 5.DUE FROM/TO FINANCIAL INSTITUTION: The Company had an agreement with a financial institution under which the institution financed their purchased accounts receivable.The institution received a fee of .3 percent of the receivables financed plus interest as described below.The Company terminated this agreement on July 16, 2007. Borrowings were made at the request of the Company.The amount eligible to be borrowed was the lower of $1,000,000 or a borrowing base formula as defined in the agreement.The interest on borrowings was paid monthly at a rate ranging from the institution’s prime rate plus 1% to 12.75%. As of September 30, 2007, the financial institution had collected more cash from previously factored receivables than was loaned to fund current factored receivables.The excess collected is recorded as a receivable from the financial institution. The agreement was collateralized by all current and future Company assets and was guaranteed by the Company’s majority shareholders. 6.CAPITAL STRUCTURE: The Company’s capital structure consists of preferred and common stock as described below: Preferred Stock – The Company is authorized to issue 10,000,000 shares of $.001 par value preferred stock.The Company’s Board of Directors determines the rights and preferences of its preferred stock. On January 31, 2007, the Company filed a Certificate of Designation with the Secretary of State of Delaware.Effective with this filing, 2,000,000 preferred shares became Series 1 Convertible Preferred Stock.Series 1 Convertible Preferred Stock will rank senior to Common Stock. Series 1 Convertible Preferred Stock is convertible into 5 shares of the Company’s Common Stock.The holder of the Series 1 Convertible Preferred Stock has the option to convert the shares to Common Stock at any time.Upon conversion all accumulated and unpaid dividends will be paid as additional shares of Common Stock. 14 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) The dividend rate on Series 1 Convertible Preferred Stock is 8%.Dividends are paid annually on December 31st in the form of additional Series 1 Convertible Preferred Stock unless the Board of Directors approves a cash dividend.Dividends on Series 1 Convertible Preferred Stock shall cease to accrue on the earlier of December 31, 2009, or on the date they are converted to Common Shares.Thereafter, the holders of Series 1 Convertible Preferred Stock have the same dividend rights as holders of Common Stock, as if the Series 1 Convertible Preferred Stock had been converted to Common Stock.Accrued dividends at September 30, 2007 and December 30, 2006 were $269,169 and $0, respectively. Common Stock – The Company is authorized to issue 40,000,000 shares of $.001 par value Common Stock.Each share of Common Stock entitles the holder to one vote at all stockholder meetings.Dividends on Common Stock will be determined annually by the Company’s Board of Directors. The changes in Series 1 Convertible Preferred Stock and Common Stock shares for the nine months ended September 30, 2007 is summarized as follows: Series 1 Convertible Common Preferred Stock Stock Balance, December 31, 2006 - 3,820,555 Shares issued in exchange for the membership units of Anchor Funding Services, LLC - 8,000,000 Shares issued in connection with sale of Series 1 Convertible Preferred Stock 1,342,500 - Balance, September 30, 2007 1,342,500 11,820,555 15 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) As of September 30, 2007 and December 31, 2006 the components of additional paid in capital were as follows: September 30, December 31, 2007 2006 Consideration received in excess of common stock's par value $ 463,380 $ 79,580 Equity issuance fees (1,347,078 ) (75,000 ) Stock warrants 62,695 - Stock options, net of $21,000 deferred income tax benefit 40,152 - $ (780,851 ) $ 4,580 7.RELATED PARTY TRANSACTIONS: Due from/to Related Company – Prior to December 31, 2006, the Company had borrowing and loan transactions with a limited liability company (LLC) related through common ownership.These amounts were unsecured, interest bearing (at 10 percent), and payable on demand.The Company recorded the following interest income (expense) amounts related to this activity: For the nine months ending September 30, 2007 2006 Income $ - $ 11,193 (Expense) - (64,422 ) $ - $ (53,229 ) For the quarters ending September 30, 2007 2006 Income $ - $ 25 (Expense) - (20,783 ) $ - $ (20,758 ) 16 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Administrative Charges – The Company uses the administrative staff and facilities of the LLC referred to above.The services provided by the LLC consist primarily of rent, credit, collection, invoicing, payroll and bookkeeping.The Company pays the LLC a fee for these services.The fee is computed as a percentage of accounts receivable purchased by the Company.The administrative fee charged by the LLC was as follows: For the nine months ending September 30, 2007 2006 $ 14,000 $ 20,800 For the quarters ending September 30, 2007 2006 $ - $ 4,300 In connection with the Company’s relocation (See Note 14) to their Charlotte, NC facility, the Company is no longer using the administrative services of the related LLC. 8.EXCHANGE TRANSACTION: On January 31, 2007, Anchor Funding Services, LLC and its members entered into a Securities Exchange Agreement with BTHC XI, Inc.The members namely, George Rubin, Morry Rubin (“M. Rubin”) and Ilissa Bernstein exchanged their units in Anchor Funding Services, LLC for an aggregate of 8,000,000 common shares of BTHC XI, Inc. issued to George Rubin (2,400,000 shares), M. Rubin (3,600,000 shares) and Ilissa Bernstein (2,000,000 shares).Upon the closing of this transaction Anchor Funding Services, LLC became a wholly-owned subsidiary of BTHC XI, Inc. At the time of this transaction, BTHC XI, Inc. had no operations and no assets or liabilities. After this transaction the former members of Anchor Funding Services, LLC owned approximately 67.7% of the outstanding common stock of BTHC XI, Inc. 9. EMPLOYMENT AND STOCK OPTION AGREEMENTS: At closing of the exchange transaction described above, M. Rubin and Brad Bernstein (“B. Bernstein”), the husband of Ilissa Bernstein and President of the Company, entered into employment contracts and stock option agreements with the BTHC XI, Inc.Additionally, at closing two non-employee directors entered into stock option agreements with BTHC XI, Inc. 17 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) The following summarizes M. Rubin’s employment agreement and stock options: · The employment agreement with M. Rubin retains his services as Co-chairman and Chief Executive Officer for a three-year period. · An annual salary of $1 until, the first day of the first month following such time as BTHC XI, Inc. shall have, within any period beginning on January 1 and ending not more than 12 months thereafter, earned pre-tax net income exceeding $1,000,000, M. Rubin’s base salary shall be adjusted to an amount, to be mutually agreed upon between M. Rubin and BTHC XI, Inc., reflecting the fair value of the services provided, and to be provided, by M. Rubin taking into account (i) his position, responsibilities and performance, (ii) BTHC XI, Inc.’sindustry, size and performance, and (iii) other relevant factors. M. Rubin is eligible to receive annual bonuses as determined by BTHC XI, Inc.’s compensation committee.M. Rubin shall be entitled to a monthly automobile allowance of $1,500. · 10-year options to purchase 650,000 shares exercisable at $1.25 per share, pursuant to BTHC XI, Inc.’s 2007 Omnibus Equity Compensation Plan. Vesting of the options is one-third immediately, one-third on February 29, 2008 and one-third on February 28, 2009, provided that in the event of a change in control or M. Rubin is terminated without cause or M. Rubin terminates for good reason, all unvested options shall accelerate and immediately vest and become exercisable in full on the earliest of the date of change in control or date of M. Rubin’s voluntary termination or by BTHC XI, Inc. without cause. The following summarizes B. Bernstein’s employment agreement and stock options: · The employment agreement with B. Bernstein retains his services as President for a three-year period. · An annual salary of $205,000 during the first year, $220,000 during the second year and $240,000 during the third year and any additional year of employment.The Board may periodically review B. Bernstein’s base salary and may determine to increase (but not decrease) the base salary in accordance with such policies as BTHC XI, Inc. may hereafter adopt from time to time.B. Bernstein is eligible to receive annual bonuses as determined by BTHC XI, Inc.’s compensation committee.B. Bernstein shall be entitled to a monthly automobile allowance of $1,000. · 10-year options to purchase 950,000 shares exercisable at $1.25 per share, pursuant to BTHC XI, Inc.’s 2007 Omnibus Equity Compensation Plan. Vesting of the options is one-third immediately, one-third on February 29, 2008 and one-third on February 28, 2009, provided that in the event of a change in control or B. Bernstein is terminated without cause or B. Bernstein terminates for good reason, all unvested options shall accelerate and immediately vest and become exercisable in full on the earliest of the date of change in control or date of B. Bernstein’s voluntary termination or by BTHC XI, Inc. without cause. 18 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) The following summarizes the non-employee stock option agreements entered into with two directors: · 10-year options to purchase 360,000 shares exercisable at $1.25 per share, pursuant to BTHC XI, Inc.’s 2007 Omnibus Equity Compensation Plan. Vesting of the options is one-third immediately, one-third on February 29, 2008 and one-third on February 28, 2009.If either director ceases serving BTHC XI, Inc. for any reason, all unvested options shall terminate immediately and all vested options must be exercised within 90 days after the director ceases serving as a director. The following summarizes the employee stock option agreements entered into with two managerial employees: · 10-year options to purchase 10,000 shares exercisable at $1.25 per share, pursuant to BTHC XI, Inc.’s 2007 Omnibus Equity Compensation Plan. The grant date was September 28, 2007.Vesting of the options is one-fourth on September 28, 2008, one-fourth on September 28, 2009, one-fourth on September 28, 2010 and one-fourth on September 28, 2011.If either employee ceases being employed by BTHC XI, Inc. for any reason, all vested and unvested options shall terminate immediately. The following table summarizes information about stock options as of September 30, 2007: Weighted Average Exercise Number Remaining Number Price Outstanding Contractual Life Exercisable $ 1.25 1,970,000 10 years 653,000 BTHC XI, Inc. recorded the issuance of these optionsin accordance with SFAS No. 123(R).The following information was input into a Black Scholes option pricing model to compute a per option price of $.0468: Exercise price $ 1.25 Term 10 years Volatility 2.5 Dividends 0 % Discount rate 4.75 % The financial effect of these options to record over their life is as follows: Options to value 1,970,000 Option price $ 0.0468 Total expense to recognize over life of options $ 92,196 19 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) The amounts recorded for these options in the statement of operations for the nine months and quarter ended September 30, 2007 and 2006 as follows: For the nine For the quarter months ended ended September 30, 2007 September 30, 2007 Pre-tax effect $ 61,152 $ 11,466 Tax benefit (34%) (21,000 ) (4,000 ) After-tax effect $ 40,152 $ 7,466 The pre-tax effect recorded in the financial statements for the nine months ending September 30, 2007 consists of $30,576 in fully vested stock options and a provision of $30,576 to record eight months of the unvested portions of stock options that will eventually vest on February 28, 2008 and 2009. 10. SALE OF CONVERTIBLE PREFERRED STOCK: From February 1, 2007 to April 5, 2007 the Company sold 1,342,500 shares of convertible preferred stock to accredited investors.The gross proceeds, transaction expenses and net proceeds of these transactions were as follows: Gross proceeds $ 6,712,500 Cash fees: Placement agent (951,483 ) Legal and accounting (218,552 ) Blue sky (39,348 ) Net cash proceeds $ 5,503,117 Non-cash fees: Placement agents fees - warrants (62,695 ) Net proceeds $ 5,440,422 20 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) The placement agent was issued warrants to purchase 1,342,500 shares of the Company’s common stock.The following information was input into a Black Scholes option pricing model to compute a per option price of $.0462: Exercise price $ 1.10 Term 5 years Volatility 2.5 Dividends 0 % Discount rate 4.70 % The following table summarizes information about stock warrants as of September 30, 2007: Weighted Average Exercise Number Remaining Number Price Outstanding Contractual Life Exercisable $1.10 1,342,500 5 years 1,342,500 21 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) 11.CONCENTRATIONS: Revenues – The Company recorded revenues from United States companies in the following industries as follows: Industry For the nine months ending September 30, 2007 2006 Staffing $ 214,831 $ 141,309 Transportation 7,209 104,260 Publishing 2,997 20,438 Construction 8,559 237,802 Service 55,298 9,556 Other 8,846 5,970 $ 297,740 $ 519,335 Industry For the quarters ending September 30, 2007 2006 Staffing $ 79,632 $ 56,722 Transportation 1,132 38,789 Publishing 1,592 7,376 Construction 3,540 0 Service 31,786 5,083 Other 4,314 1,892 $ 121,996 $ 109,862 22 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Major Customers – The Company had the following transactions and balances with unrelated customers (3 for the nine months ending September 30, 2007 and 3 for the nine months ending September 30, 2006) which represent 10 percent or more of its revenues for the nine months September 30, 2007 and 2006 as follows: For the nine months ended September 30, 2007 Revenues $ 45,500 $ 45,000 $ 50,100 As of September 30,2007 Purchased accounts receivable outstanding $ 156,500 $ 152,500 $ 270,100 For the nine months ended September 30, 2006 Revenues $ 87,200 $ 68,900 $ 228,100 As of September 30,2006 Purchased accounts receivable outstanding $ 258,300 $ 237,700 $ - Cash – The Company maintains cash deposits with a bank.At various times throughout the year, these balances exceeded the federally insured limit of $100,000. 12.SUPPLEMENTAL DISCLOSURES OF CASH FLOW: Cash paid for interest for the nine months ended September 30, 2007 and 2006 was $27,000 and $147,000 respectively. Non-cash financing and investing activities consisted of the following: 8,000,000 shares of common stock were issued in exchange for 100,000 membership units of Anchor Funding Services, LLC (see Note 8). 1,970,000 stock options were issued to the Company’s President, CEO, two managerial employees and two non-employee directors (see Note 9). 1,342,500 stock warrants were issued to the placement agent handling the sale of the Company’s convertible preferred stock (see Note 10). 13.INCOME TAXES: The income tax benefit for the nine months ending September 30, 2007 consists of the change in deferred income taxes related to the issuance of stock options (See Note 9).There is no current income tax liability for the period. Thenet operating loss carryforward generated in the nine months ending September 30, 2007 was approximately $474,000.The deferred tax asset related to this net operating loss carryforward is approximately $161,000.This deferred tax asset has been reduced by a $161,000 valuation allowance.Management is uncertain if this net operating loss will ever be utilized, therefore it has been fully reserved.The change is the valuation reserve from December 31, 2006 to September 30, 2007 is $161,000. 23 ANCHOR FUNDING SERVICES, INC Notes To Consolidated Financial Statements Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) 14. FACILITY LEASES In May 2007, the Company executed lease agreements for office space in Charlotte, NC and Boca Raton, FL.Both lease agreements are with unrelated parties. The Charlotte lease is effective on August 15, 2007, is for a twenty-four month term and includes an option to renew for an additional three year term at substantially the same terms.The monthly rental is approximately $1,500. The Boca Raton lease is expected to be effective on August 20, 2007 and is for a sixty-one month term.The monthly rental is approximately $8,300. 15.RECLASSIFICATION: Certain amounts in the December 31, 2006 balance sheet have been reclassified to conform to their September 30, 2007 presentation.These reclassifications do not change operating results for the nine or three months ended September 30, 2007 or 2006. 24 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion and analysis of our financial condition and plan of operation together with our consolidated financial statements and the related notes appearing at the end of this Registration Statement. Some of the information contained in this discussion and analysis or set forth elsewhere in this Registration Statement, including information with respect to our plans and strategy for our business and related financing, includes forward-looking statements that involve risks and uncertainties. You should review the “Risk Factors” section of this Registration Statement for a discussion of important factors that could cause actual results to differ materially from the results described in or implied by the forward-looking statements contained in the following discussion and analysis. This Form 10-QSB contains forward-looking statements. These statements relate to our expectations for future events and future financial performance.
